Citation Nr: 0944410	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  03-32 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for a right knee strain with chondromalacia of the patella.

2.  Entitlement to an initial rating higher than 10 percent 
for a left knee strain with chondromalacia of the patella.

3.  Entitlement to an initial rating higher than 10 percent 
for degenerative changes of the lumbar spine.

4.  Entitlement to an initial compensable rating for migraine 
headaches.

5.  Entitlement to an initial compensable rating for 
folliculitis and a subcutaneous cyst on the scalp.

6.  Entitlement to an initial compensable rating for allergic 
rhinitis.

7.  Entitlement to an initial compensable rating for 
sinusitis.

8.  Entitlement to service connection for bilateral hearing 
loss.

9.  Entitlement to service connection for congestive heart 
failure and hypertension.

10.  Entitlement to service connection for diabetes mellitus.

11.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

12.  Entitlement to service connection for left ankle 
Achilles tendonitis. 

13.  Entitlement to service connection for prostate cancer.

14.  Entitlement to service connection for status post 
ganglion cyst of the right wrist.

15.  Entitlement to service connection for a deviated nasal 
septum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1980 until 
retiring in August 2000.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2002 rating decision of the San Diego, California, 
Department of Veterans Affairs (VA) Regional Office (RO). The 
Veteran's file subsequently was transferred to the RO in 
Pittsburgh, Pennsylvania.

In May 2006, the Board remanded the claims for compliance 
with VCAA, specifically, to comply with the notice 
requirements in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), to the RO, via the Appeals Management Center (AMC).  
The Veteran was also asked to provide any relevant evidence 
in his possession which may help substantiate his claims.  
Additionally, the Veteran was to be scheduled for a 1) VA 
compensation examination to determine the current nature and 
severity of his service-connected bilateral knee and low back 
disabilities, and to determine the etiology of his left ankle 
Achilles tendonitis; 2) a VA neurological examination to 
determine the current nature and severity of the service-
connected migraine headaches; 3) a VA dermatological 
examination to determine the current nature and severity of 
the service-connected folliculitis and subcutaneous cyst on 
the scalp; and 4) a VA respiratory examination to determine 
the current nature and severity of the service-connected 
allergic rhinitis and sinusitis.  The Veteran failed to 
appear for the scheduled VA examinations or provide any 
additional medical evidence showing an increase in severity 
of his service-connected disabilities and, thus, the only 
evidence of record is that which was originally submitted 
when the Veteran filed his claim in April 2001.  In August 
2009, the AMC issued a supplemental statement of the case 
(SSOC) continuing to deny the increased rating and service-
connection claims.  The file was subsequently returned to the 
Board for further appellate review.  




FINDINGS OF FACT

1.  The Veteran's right knee disability is not characterized 
as moderate recurrent subluxation or lateral instability.  

2.  The Veteran's left knee disability is not characterized 
as moderate recurrent subluxation or lateral instability.

3.  From September 1, 2000, the Veteran's lumbar spine 
disorder is characterized by painful motion supported by x-
ray evidence, with no limitation of motion.  He did not 
demonstrate symptoms of intervertebral disc syndrome (IVDS) 
with recurring attacks, or since September 23, 2002 
incapacitating episodes of disc disease a total duration of 
between two and four weeks per year.  

4.  The Veteran's service-connected chronic low back pain has 
not caused neurological manifestations.

4.  The Veteran's migraines are not characteristic 
prostrating attacks averaging one in two months over the last 
several months.

5.  From September 1, 2000, the Veteran's folliculitis and 
subcutaneous cyst on the scalp have not been shown to cause 
exudation or itching constant, extensive legions, or marked 
disfigurement, or to cover at least 5 percent, but less than 
20 percent, of exposed areas affected, or require systemic 
therapy during the past 12 month period.

6.  The Veteran's allergic rhinitis is not characterized with 
polyps, or without polyps, but with greater than 50 percent 
obstruction on both sides or complete obstruction on one 
side.

7.  The Veteran's sinusitis is detectable by x-ray, only.  

8.  There is no competent medical evidence indicating the 
Veteran has bilateral hearing loss.

9.  There is no competent medical evidence indicating the 
Veteran has congestive heart failure and hypertension.

10.  There is no competent medical evidence indicating the 
Veteran has diabetes mellitus. 

11.  There is no competent medical evidence indicating the 
Veteran has bilateral carpal tunnel syndrome.

12.  There is no competent medical evidence indicating the 
Veteran has left ankle Achilles tendonitis.

13.  There is no competent medical evidence indicating the 
Veteran has prostate cancer.

14.  The Veteran's treatment in service for ganglion cyst of 
the right wrist is not related to any current disorder.  

15.  There is no competent and credible evidence of an 
etiological link between his current deviated septum and the 
Veteran's active military service.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher 
than 10 percent for a right knee disability.  38 U.S.C.A. §§ 
1155, 5107 (West 2009); 38 C.F.R. §§ 4.1-4.7, 4.71a, 
Diagnostic Codes 5014, 5257 (2009).

2.  The criteria are not met for an initial rating higher 
than 10 percent for a left knee disability.  38 U.S.C.A. §§ 
1155, 5107 (West 2009); 38 C.F.R. §§ 4.1-4.7, 4.71a, 
Diagnostic Codes 5014, 5257 (2009).

3.  The criteria are not met for a higher initial rating 
greater than 10 percent for degenerative changes in the 
lumbar spine from September 1, 2000.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.1-4.10, 4.71a, Diagnostic Codes 5010-5292 (prior 
to September 26, 2003), 5237 (2009).

4.  The criteria are not met for an initial compensable 
rating for migraine headaches.  38 U.S.C.A. §§ 1155, 5107 
(West 2009); 38 C.F.R. §§ 4.1-4.7, 4.124a, Diagnostic Code 
8100 (2009).

5.  The criteria are not met for an initial compensable 
rating for folliculitis and a subcutaneous cyst on the scalp.  
38 U.S.C.A. §§ 1155, 5107 (West 2009); 38 C.F.R. §§ 4.1-4.7, 
4.118, Diagnostic Code 7899-7806 (prior to August 30, 2002) & 
(2009).

6.  The criteria are not met for an initial compensable 
rating for allergic rhinitis.  38 U.S.C.A. §§ 1155, 5107 
(West 2009); 38 C.F.R. §§ 4.1-4.7, 4.97, Diagnostic Code 6522 
(2009).

7.  The criteria are not met for an initial compensable 
rating for sinusitis.  38 U.S.C.A. §§ 1155, 5107 (West 2009); 
38 C.F.R. §§ 4.1-4.7, 4.97, Diagnostic Code 6514 (2009).

8.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 5107 
(West 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2009).

9.  Congestive heart failure and hypertension were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1131, 5107 (West 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2009).

10.  Diabetes mellitus was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 5107 (West 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).

11.  Bilateral carpal tunnel syndrome was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1131, 5107 (West 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2009).

12.  Left ankle Achilles tendonitis was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1131, 5107 (West 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2009).

13.  Prostate cancer was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 5107 (West 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).

14.  Ganglyion cyst of the right wrist was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1131, 5107 (West 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2009).

15.  Deviated septum was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 5107 (West 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on the 
merits, providing relevant VA case law, regulations and 
statutory provisions, the relevant factual background, and an 
analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has the duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).

VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  
If, however, notice was not provided or was inadequate, this 
timing error can be effectively "cured" by providing the 
necessary VCAA notice and then readjudicating the claim - 
such as in a statement of the case (SOC) or supplemental SOC 
(SSOC).  In that instance, the intended purpose of the notice 
is not frustrated and the Veteran is given the opportunity to 
participate in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice concerning any element of a claim 
is presumed prejudicial, and VA then bears the burden of 
rebutting this presumption.  However, a recent Supreme Court 
case, Shinseki v. Sanders, 556 U. S. ___ (2009), reversed the 
Federal Circuit's holding.  The Supreme Court held that the 
Federal Circuit placed an "unreasonable evidentiary burden 
upon the VA..." by creating a presumption of prejudice with 
regard to deficient VCAA notice.  (slip. op. at 11).  The 
Supreme Court stated that "the party that 'seeks to have a 
judgment set aside because of an erroneous ruling carries the 
burden of showing that prejudice resulted.'"  Id., citing 
Palmer v. Hoffman, 318 U. S. 109, 116 (1943); see also Tipton 
v. Socony Mobil Oil Co., 375 U. S. 34, 36 (1963) (per 
curiam); United States v. Borden Co., 347 U. S. 514, 516-517 
(1954); cf. McDonough Power Equipment, Inc. v. Greenwood, 464 
U. S. 548, 553 (1984); Market Street R. Co. v. Railroad 
Comm'n of Cal., 324 U. S. 548, 562 (1945) (finding error 
harmless "in the absence of any showing of . . . 
prejudice").  The Supreme Court emphasized that its holding 
did not address the lawfulness of the U.S. Court of Appeals 
for Veterans Claims' reliance on the premise that a 
deficiency in notifying a Veteran about what further 
information was necessary to substantiate his claim had a 
"natural effect" of prejudice, but that deficiencies 
regarding what portions of evidence the VA would obtain and 
what portions the Veteran must provide did not.  (slip. op. 
at 3).

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

Originally, a letter satisfying the VCAA notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
April 2001.  The letter informed him of the evidence required 
to substantiate his claims.  This letter also notified him of 
his and VA's respective responsibilities in acquiring 
supporting evidence.  After a May 2006 Board Remand, 
additional letters were sent to the Veteran in August 2008, 
January 2009 and April 2009, which complied with Dingess by 
discussing the downstream disability rating and 
effective date elements of his claim.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  And in August 2009, the RO went 
back and readjudicated his claim in the SSOC.  

Additionally, in cases, as here, where an increased-rating 
claim arose in another context - namely, the Veteran trying 
to establish his underlying entitlement to service 
connection, and the claim was subsequently granted and he has 
appealed a downstream issue such as the initial disability 
rating assigned, the underlying claim has been more than 
substantiated, it has been proven, thereby rendering 
§ 5103(a) notice no longer required because its intended 
purpose has been fulfilled.  See Goodwin v. Peake, 22 Vet. 
App. 128 (2008).  And as previously mentioned, the Veteran 
was also provided the additional Dingess notice concerning 
the downstream disability rating and effective date elements 
of his claim.  And of equal or even greater significance, 
after providing that additional Dingess notice, the RO went 
back and readjudicated his claim in the August 2009 SSOC.  
See again, Mayfield IV and Prickett, supra.  Therefore, any 
arguable timing defect in the provision of that additional 
notice has been rectified.

VA also fulfilled its duty to assist the Veteran by 
collecting all relevant evidence in support of his claim, 
which was obtainable.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained the Veteran's service 
treatment records (STRs), service personnel records (SPRs), 
and arranged for various VA compensation examinations, both 
initially and on Remand, for medical nexus opinions 
concerning the etiology and severity of his multiple claims, 
including, in particular, in terms of whether they may be 
attributable to his military service.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Unfortunately, the Veteran failed to appear 
at the most recently scheduled VA compensation examinations 
scheduled in June and July 2009.  Furthermore, the RO has 
been unable to contact the Veteran at his last known address, 
despite repeated attempts.  At the request of the Appeals 
Management Center (AMC), the Veteran was asked to submit any 
relevant evidence which may help substantiate his claims.  
However, since the RO has been unable to contact the Veteran, 
the appeal must continue with the evidence of record.  

Therefore, the Board is satisfied that VA has provided all 
assistance required by the VCAA and appellate review may 
proceed without prejudicing him.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).


II. Governing Laws and Regulations for Increased Rating 
Claims

Since, as already alluded to, the Veteran's claims arise from 
his disagreement with the initial rating assigned following 
the grant of service connection for some of the issues on 
appeal, discussion of the Fenderson case is warranted.  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
Fenderson, the Court noted the distinction between a new 
claim for an increased evaluation of a service-connected 
disability and a case, as here, in which the Veteran 
expresses dissatisfaction with the assignment of an initial 
disability evaluation where the disability in question 
has just been service connected.  In the former situation, 
the Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that the current level of disability is of primary 
importance.  In the Fenderson scenario, however, where, as 
here, the Veteran has expressed dissatisfaction with the 
assignment of an initial rating, VA must assess the level of 
disability from the date of initial application for 
service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim-a 
practice known as "staged rating."  Fenderson, 
12 Vet. App. 125-126.  The Court, incidentally, has since 
extended this practice to even the more traditional 
increased-rating claims.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1.  

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the Veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).


A.  Entitlement to an Initial Rating Higher than 10 percent 
for a Right Knee Strain with Chondromalacia of the Patella.

The Veteran's right knee strain with chondromalacia of the 
patella is currently rated at 10 percent, effective from 
September 1, 2000, under Diagnostic Codes 5014 and 5257.  
38 C.F.R. § 4.71a.  The Veteran claims that his condition is 
worse than the 10 percent rating assigned in the May 2002 
rating decision.  

Diagnostic Code 5014, osteomalacia, provides that a rating 
should be based on the limitation of motion of the affected 
parts or as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5014.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257 provides that a 
10 percent rating is assigned for slight recurrent 
subluxation or lateral instability; a 20 percent rating is 
assigned for moderate recurrent subluxation or lateral 
instability; and a 30 percent rating is assigned for severe 
recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a, Diagnostic Code 5257.

Normal knee motion is from zero degrees of extension to 140 
degrees of flexion.  38 C.F.R. § 4.71, Plate II.

VA's Office of General Counsel has determined that a claimant 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (1997).  VA General Counsel thereafter 
concluded that a knee disability that is rated under 
Diagnostic Code 5257 warrants a separate rating for arthritis 
based on x-ray findings and limitation of motion; the 
limitation of motion under Diagnostic Codes 5260 or 5261 need 
not be compensable but must at least meet the criteria for a 
zero-percent rating.  See VAOPGCPREC 23-97.  A separate 
evaluation for arthritis could also be based on x-ray 
findings and painful motion under 38 C.F.R. § 4.59.  See 
VAOPGCPREC 9-98 (1998).

Subsequently, the VA General Counsel further explained that 
if a Veteran has a disability rating under Diagnostic Code 
5257 for instability of the knee, and there is also X-ray 
evidence of arthritis, a separate rating for arthritis could 
also be based on painful motion under 38 C.F.R. § 4.59.  
VAOPGCPREC 9-98.

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; functional loss may occur as a result of weakness, 
fatigability, incoordination, or pain on motion.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

May 2001 VA compensation examination shows the Veteran's 
complaints of pain, weakness, stiffness, fatigability, lack 
of endurance and occasional locking.  The Veteran also stated 
that he no longer does long-term running and cannot kneel for 
a long time.  Upon physical examination, the medial 
collateral ligament and lateral collateral ligament were 
stable to vargus and valgus stress.  There was no gross 
weakness in flexion or extension of the knee.  The right knee 
had full range of motion, with extension of 0 degrees and 
flexion of 140 degrees, without difficulty and no decreased 
range of motion against resistance or repetitive motion.  The 
examiner reported no incoordination of motion.  Further, 
McMurray's test, Lachman's test and anterior and posterior 
drawer tests were all negative.  Finally, X-ray examination 
revealed patellofemoral compartments that were slightly 
narrow, but otherwise, unremarkable.

A review of the evidence reveals that the preponderance of 
the evidence is against the assignment of a disability rating 
in excess of 10 percent for the Veteran's right knee 
disability.  Specifically, there is no instability of the 
knee and there is only a slight limitation of flexion which 
of itself does not warrant a compensable disability rating.  
No limitation of extension is present.  

The Board is required to consider the effect of pain and 
weakness when rating a service connected disability.  38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  
The Veteran's complaints of pain in his right knee have been 
considered and have been taken into account in the assignment 
of the 10 percent disability rating for his slight limitation 
of motion of the right knee.  The Board has considered the 
Veteran's claim for increased ratings for his musculoskeletal 
disabilities under all appropriate diagnostic codes.  38 
C.F.R. § 4.59.  This has been accomplished in the present 
case.  Moreover, although the Board is required to consider 
the effect of pain when making a rating determination, which 
has been done in this case, it is important to emphasize that 
the rating schedule does not provide a separate rating for 
pain.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

And since the Veteran's right knee disorder has never been 
more than 10 percent disabling at any time since September 1, 
2000, the effective date of service connection for this 
condition, the Board cannot "stage" this rating.  
Fenderson, 12 Vet. App. at 125-26.  

As the preponderance of the evidence is against his claim for 
an initial disability rating higher than 10 percent, the 
"benefit-of-the-doubt" rule is inapplicable, and the Board 
must deny the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).
B.  Entitlement to an Initial Rating Higher than 10 percent 
for a Left Knee Strain with Chondromalacia of the Patella.

The Veteran's left knee strain with chondromalacia of the 
patella is currently rated at 10 percent, effective from 
September 1, 2000, under Diagnostic Codes 5014 and 5257.  
38 C.F.R. § 4.71a.  The Veteran claims that his condition is 
worse than the 10 percent rating assigned in the May 2002 
rating decision.  

Diagnostic Code 5014, osteomalacia, provides that a rating 
should be based on the limitation of motion of the affected 
parts or as arthritis degenerative.  38 C.F.R. § 4.71a, 
Diagnostic Code 5014.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257 provides that a 
10 percent rating is assigned for slight recurrent 
subluxation or lateral instability; a 20 percent rating is 
assigned for moderate recurrent subluxation or lateral 
instability; and a 30 percent rating is assigned for severe 
recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a, Diagnostic Code 5257.

Normal knee motion is from zero degrees of extension to 140 
degrees of flexion.  38 C.F.R. § 4.71, Plate II.

VA's Office of General Counsel has determined that a claimant 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (1997).  VA General Counsel thereafter 
concluded that a knee disability that is rated under 
Diagnostic Code 5257 warrants a separate rating for arthritis 
based on x-ray findings and limitation of motion; the 
limitation of motion under Diagnostic Codes 5260 or 5261 need 
not be compensable but must at least meet the criteria for a 
zero-percent rating.  See VAOPGCPREC 23-97.  A separate 
evaluation for arthritis could also be based on x-ray 
findings and painful motion under 38 C.F.R. § 4.59.  See 
VAOPGCPREC 9-98 (1998).

Subsequently, the VA General Counsel further explained that 
if a Veteran has a disability rating under Diagnostic Code 
5257 for instability of the knee, and there is also X-ray 
evidence of arthritis, a separate rating for arthritis could 
also be based on painful motion under 38 C.F.R. § 4.59.  
VAOPGCPREC 9-98.

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; functional loss may occur as a result of weakness, 
fatigability, incoordination, or pain on motion.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

May 2001 VA compensation examination shows the Veteran's 
complaints of pain, weakness, stiffness, fatigability, lack 
of endurance and occasional locking.  The Veteran also stated 
that he no longer does long-term running and cannot kneel for 
a long time.  Upon physical examination, the medial 
collateral ligament and lateral collateral ligament were 
stable to vargus and valgus stress.  There was no gross 
weakness in flexion of extension of the knee.  The left knee 
had full range of motion, with extension of 0 degrees and 
flexion of 140 degrees, without difficulty and no decreased 
range of motion against resistance or repetitive motion.  The 
examiner reported no incoordination of motion.  Further, 
McMurray's test, Lachman's test and anterior and posterior 
drawer tests were all negative.  Finally, X-ray examination 
revealed patellofemoral compartments that were slightly 
narrow, but otherwise, unremarkable.

A review of the evidence reveals that the preponderance of 
the evidence is against the assignment of a disability rating 
in excess of 10 percent for the Veteran's left knee 
disability.  Specifically, there is no instability of the 
knee and there is only a slight limitation of flexion which 
of itself does not warrant a compensable disability rating.  
No limitation of extension is present.  

The Board is required to consider the effect of pain and 
weakness when rating a service connected disability.  38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  
The Veteran's complaints of pain in his left knee have been 
considered and have been taken into account in the assignment 
of the 10 percent disability rating for his slight limitation 
of motion of the left knee.  The Board has considered the 
Veteran's claim for increased ratings for his musculoskeletal 
disabilities under all appropriate diagnostic codes.  38 
C.F.R. § 4.59.  This has been accomplished in the present 
case.  Moreover, although the Board is required to consider 
the effect of pain when making a rating determination, which 
has been done in this case, it is important to emphasize that 
the rating schedule does not provide a separate rating for 
pain.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

And since the Veteran's left knee disorder has never been 
more than 10 percent disabling at any time since September 1, 
2000, the effective date of service connection for this 
condition, the Board cannot "stage" this rating.  
Fenderson, 12 Vet. App. at 125-26.  

As the preponderance of the evidence is against his claim for 
an initial disability rating higher than 10 percent, the 
"benefit-of-the-doubt" rule is inapplicable, and the Board 
must deny the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


C.  Entitlement to an Initial Rating Higher than 10 percent 
for Degenerative Changes of the Lumbar Spine.

The Veteran's low back disorder, degenerative changes of the 
lumbar spine, is currently rated at 10 percent, effective 
from September 1, 2000, under Diagnostic Code 5010-5292.  
38 C.F.R. § 4.71a.  The Veteran claims that his condition is 
worse than the 10 percent rating assigned in the May 2002 
rating decision.  

The Veteran seeks an initial rating greater than 10 percent 
for his lumbar spine disability.  The RO rated the Veteran 
under Diagnostic Code 5010-5292 for the lumbar disability.  
The hyphenated diagnostic codes in this case indicate that 
traumatic arthritis, under Diagnostic Code 5010, is the 
service-connected disorder and that limitation of motion of 
the lumbar spine, under Diagnostic Code 5292 is a residual 
condition.

The Board notes that the criteria for rating disabilities of 
the spine were amended since the Veteran filed his claim.  
The Board is required to consider the claim in light of both 
the former and revised schedular rating criteria to determine 
whether an increased rating for the Veteran's low back 
disability is warranted.  VA's Office of General Counsel has 
determined that the amended rating criteria, if favorable to 
the claim, can be applied only for periods from and after the 
effective date of the regulatory change.  See VAOPGCPREC 3-
00; 38 U.S.C.A. § 5110(g).

Based upon the rating criteria effective prior to September 
26, 2003, mild limitation of lumbar spine motion warranted a 
10 percent rating, a 20 percent rating was warranted when 
such limitation of motion was moderate, and a maximum rating 
of 40 percent was warranted when it was severe.  38 C.F.R. § 
4.71a, Diagnostic Code 5292 (2002).

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised and the diagnostic 
codes were reclassified.  In addition to the 
reclassification, new spine codes, such as Diagnostic Code 
5242, degenerative arthritis of the spine (see also 
Diagnostic Code 5003), was added and is rated under the 
General Rating Formula for Diseases and Injuries of the Spine 
(General Formula).  The General Formula provides for 
assignment of a 10 percent rating for flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, a combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent rating is warranted for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent disability rating is assigned for forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
disability rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.  A 100 percent disability 
rating is assigned for unfavorable ankylosis of entire spine. 
38 C.F.R. § 4.71a (2009).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, General 
Formula, Note (2).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  Id. at Note (3).

For VA compensation purposes, "unfavorable ankylosis" is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Id. at Note (5).

Diagnostic Code 5010, arthritis due to trauma substantiated 
by x-ray findings, is rated under Diagnostic Code 5003, 
degenerative arthritis.  Degenerative arthritis established 
by x-ray findings will be rated on the basis of limitation of 
motion under the appropriate codes for the specific joint or 
joints involved.  If the limitation of motion is 
noncompensable, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

In the absence of limitation of motion, a 20 percent 
evaluation is merited for x-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

For the purpose of rating a disability from arthritis, the 
cervical vertebrae, dorsal vertebrae, and lumbar vertebrae 
are considered groups of minor joints, ratable on a parity 
with major joints.  38 C.F.R. § 4.45(f).  The lumbosacral 
articulation and both sacroiliac joints are considered to be 
a group of minor joints, ratable on disturbance of lumbar 
spine functions.  Id.

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2009) 
must be considered in assigning an evaluation for 
degenerative or traumatic arthritis under DC 5003 or DC 5010.  
Rating personnel must consider functional loss and clearly 
explain the impact of pain on the disability.  When an 
evaluation of a disability is based on limitation of motion, 
the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the Veteran may have by virtue of other 
factors as described in 38 C.F.R. §§ 4.40 and 4.45. DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

However, that said, evaluation of the same disability or the 
same manifestations of disability under multiple diagnoses 
(i.e., pyramiding) is to be avoided.  38 C.F.R. § 4.14.  
Where, instead, separate and distinct manifestations have 
arisen from the same injury, separate disability ratings may 
be assigned where none of the symptomatology of the 
conditions overlaps.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  The Board emphasizes that the critical inquiry in 
making such a determination is whether any of the disabling 
symptomatology is duplicative or overlapping.  The Veteran is 
entitled to a combined rating where the symptomatology is 
distinct and separate.  Id.

The Board has evaluated the Veteran's lumbar spine disorder 
under multiple diagnostic codes to determine if there is any 
basis to increase the assigned rating.  Such evaluations 
involve consideration of the level of impairment of a 
Veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.

Applying the above criteria to the facts of this case, the 
Board finds that there is no basis to assign a rating higher 
than the 10 percent disability rating currently assigned to 
the Veteran for his lower back disorder.  In this regard, the 
most recent VA compensation examination from May 2001 reports 
flexion at 90 degrees, extension at 30 degrees, right and 
left rotation at 30 degrees and right and left lateral motion 
at 30 degrees.  The physical examination included repetitions 
of each movement and a finding that there was no "decreased 
range of motion against resistance or repetitive motion and 
there is no incoordination of motion."  The Veteran's gait 
and station were also normal.  The examiner diagnosed the 
Veteran with chronic low back pain, which the x-rays 
supported.  Therefore, a disability rating higher than 10 
percent is not warranted under the applicable Diagnostic 
Codes.  See 38 C.F.R. § 4.71a, DCs 5003, 5010-5292.   

Furthermore, the Board finds that a disability rating higher 
than 10 percent is not warranted based on functional loss due 
to pain, weakness, fatigability, or incoordination of the 
lumbar spine.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202, 204-08 (1995).  In the May 
2001 VA compensation examination, the Veteran told the 
examiner that "bending over bothers him if he does it 
repetitively, but otherwise, he does not have much of a 
problem."  He further stated that his back bothers him about 
every two weeks if he does any bending or heavy lifting.  In 
those instances, he reports pain, weakness, stiffness, 
fatigability and lack of endurance.  The Veteran also wears a 
brace but does not take any medication.  However, even 
considering these findings indicating pain, but emphasizing 
no significant functional loss due to pain as reflected in 
the record, a disability rating higher than 10 percent is not 
warranted pursuant to 38 C.F.R. §§ 4.40,4.45, and 4.59, 
especially since pain was already considered in initially 
assigning his 10 percent rating.

It is worth mentioning that separate ratings are available 
for neurological manifestations due to radiculopathy of the 
spine.  38 C.F.R. § 4.71a.  But since the Veteran's lumbar 
spine does not currently indicate the presence of 
radiculopathy according to the May 2001 VA compensation 
examination, the Board will not consider these criteria.  

The Board has considered the new criteria, Diagnostic Code 
5242 (effective September 26, 2003).  Under the General 
Formula, for a 10 percent rating the evidence must show 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees, or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
rating must show forward flexion greater than 30 degrees but 
not greater than 60 degrees; or, the combined range of motion 
of the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Here, the evidence 
shows that the Veteran's ranges of motion are flexion at 90 
degrees, extension at 30 degrees, right and left rotation at 
30 degrees and right and left lateral motion at 30 degrees, 
with no decreased range of motion and normal gait and 
station.  All the evidence is supported by x-ray findings.

Accordingly, the Board finds that the Veteran's disability 
picture more closely approximates the 10 percent rating 
currently assigned as he does not experience muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height.  His combined 
range of motion is also greater than 120 degrees but not 
greater than 235 degrees.  

The Board has considered other diagnostic codes, including 
Diagnostic Code 5003, degenerative arthritis, and Diagnostic 
Code 5010, arthritis due to trauma substantiated by x-ray 
findings, which is coincidentally rated using Diagnostic Code 
5003 criteria.  38 C.F.R. § 4.45(f).  Unfortunately, 
Diagnostic Code 5003 and consequently Diagnostic Code 5010, 
fail to provide for a rating in excess of 10 percent.

Therefore, since the Veteran's lower back disorder has never 
been more than 10 percent disabling at any time since 
September 1, 2000, the effective date of service connection 
for this condition, the Board cannot "stage" this rating.  
Fenderson, 12 Vet. App. at 125-26.  

As the preponderance of the evidence is against his claim for 
an initial disability rating higher than 10 percent, the 
"benefit-of-the-doubt" rule is inapplicable, and the Board 
must deny the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


D.  Entitlement to an Initial Compensable Rating for Migraine 
Headaches.

The Veteran's migraine headache disorder is currently rated 
as non-compensable (i.e., 0 percent), effective from 
September 1, 2000, under Diagnostic Code 8100.  38 C.F.R. 
§ 4.124a.  The Veteran claims that his condition is worse 
than the non-compensable initial rating assigned in the May 
2002 rating decision.  

Diagnostic Code 8100 pertains to migraine headaches.  Under 
this provision, a 10 percent evaluation is assigned for 
headaches with characteristic prostrating attacks averaging 
one in two months over the previous several months.  A 30 
percent evaluation may be assigned for headaches with 
characteristic prostrating attacks occurring on an average 
once a month over the previous several months.  A 50 percent 
evaluation is warranted for headaches with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  38 C.F.R. § 4.124a 
Diagnostic Code 8100 (2009).

Based on the evidence described above, the Board finds that 
the evidence does not support a compensable rating for 
migraine headaches.  In this regard, the medical evidence 
indicates and the Veteran has credibly reported that he has 
incapacitating headaches every three or four months.  
Additionally, when he would have a headache, it would have a 
"prodrome with seeing flashes of light before him."  
Furthermore, he would take sick leave about 50 percent of the 
time, but would not take medicine and "lets them just 
pass."

The rating criteria do not define "prostrating," nor has the 
Court.  By way of reference, the Board notes that according 
to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD 
COLLEGE EDITION (1986), p. 1080, "prostration" is defined as 
"utter physical exhaustion or helplessness." A very similar 
definition is found in DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 1554 (31st Ed. 2007), in which "prostration" is 
defined as "extreme exhaustion or powerlessness."  In this 
regard, the Veteran reports that his headaches can last five 
or six days.  Furthermore, he would take sick leave about 50 
percent of the time, but would not take medicine and "lets 
them just pass."  While the Board is not disputing the 
occurrence of the Veteran's headaches or the discomfort they 
impose, the severity of the Veteran's headache disability 
more closely approximates the criteria for a noncompensable 
initial rating originally contemplated under 38 C.F.R. § 
4.124a, Diagnostic Code 8100.  See 38 C.F.R. § 4.7 (2009).  

And because the Veteran has not suffered characteristic 
prostrating attacks averaging on in 2 months over the last 
several months, his migraine headache disorder has never been 
more than a non-compensable rating at any time since 
September 1, 2000, the effective date of service connection 
for this condition, the Board cannot "stage" this rating.  
Fenderson, 12 Vet. App. at 125-26.  

As the preponderance of the evidence is against his claim for 
a compensable initial disability rating, the "benefit-of-the-
doubt" rule is inapplicable, and the Board must deny the 
claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1991).




E.  Entitlement to an Initial Compensable Rating for 
Folliculitis and a Subcutaneous Cyst on the Scalp.

The Veteran's folliculitis and a subcutaneous cyst on the 
scalp disorder is currently rated as non-compensable (i.e., 0 
percent), effective from September 1, 2000, under Diagnostic 
Code 7899-7806.  38 C.F.R. § 4.118.  The Veteran claims that 
his condition is worse than the non-compensable initial 
rating assigned in the May 2002 rating decision.  

During the pendency of the Veteran's appeal, and effective 
August 30, 2002, the rating criteria for evaluating skin 
disorders found in the Rating Schedule at 38 C.F.R. 4.118 
were amended.  See 67 Fed. Reg. 49,590-99 (July 31, 2002).  
The new version of the regulation may only be applied as of 
the effective date of that change. See VAOPGCPREC 3-2000 
(2000).

Since this change in law occurred while the appeal was 
pending, the Board must apply the version of the law that is 
more favorable to the Veteran's claim.  However, the Board 
must apply the old law prior to the effective date of the new 
law.  See Green v. Brown, 10 Vet. App. 111, 116-119 (1997) 
and 38 U.S.C.A. § 5110(g) (West 2002) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue).  
See also Dudnick v. Brown, 10 Vet. App. 79 (1997) (with 
respect to the amended regulations in question, VA is 
required to apply the amendments to the extent that they are 
more favorable to the claimant than the earlier provisions).

The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change. See 38 U.S.C.A. § 7104(c); 38 C.F.R. § 14.507 
(precedent opinions of VA General Counsel are binding on 
Board).
Neither the old or new rating criteria specifically address 
folliculitis and subcutaneous cysts of the scalp, nor does it 
have its own diagnostic code.  Where the particular 
disability for which the Veteran has been service connected 
is not listed, it may be rated by analogy to a closely 
related disease in which not only the functions affected, but 
also the anatomical location and symptomatology are closely 
analogous.  See 38 C.F.R. §§ 4.20, 4.27.  Diagnostic codes 
addressing general skin disabilities provide some guidance in 
selecting the proper criteria.  Under the old rating 
criteria, the rater was directed to rate benign new growths 
of the skin either as eczema, under Diagnostic Code 7806, or 
as scars under Diagnostic Codes 7800 - 7805, as applicable.  
38 C.F.R. § 4.118, Diagnostic Code 7819 (2001).  Similarly, 
under the new rating criteria the rater is directed to rate 
infections of the skin not listed elsewhere either according 
to the criteria for dermatitis, under Diagnostic Code 7806, 
or according to the criteria for scars or disfigurement, 
under Diagnostic Code 7800 - 7805, depending on the primary 
disability.  The RO rated the skin disorder as non-
compensable (i.e. 0 percent disabling), prior to August 30, 
2002 pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7899-
7806.

Under that code, a non-compensable rating is assigned when 
there is slight, if any, exfoliation, exudation or itching, 
if on a nonexposed surface or small area.  A 10 percent 
rating is warranted if there was exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.  
A 30 percent rating is warranted if there was exudation or 
itching constant, extensive legions, or marked disfigurement.  
The next high rating of 50 percent is warranted when there is 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptional repugnance.  38 
C.F.R. § 4.118, Code 7806 (2002).  A 50 percent rating is the 
maximum rating available.  In order for a rating in excess of 
50 percent to be warranted for skin disability, the Veteran 
would need to have active lupus vulgaris (Diagnostic Code 
7811), which is not the case here.

Under the new DC 7806, effective as of August 30, 2002, a 
non-compensable evaluation is warranted where less than 5 
percent of the entire body or less than 5 percent of exposed 
areas are affected, and; no more than topical therapy is 
required during the past 12-month period.  38 C.F.R. § 4.118, 
DC 7806 (2009).  A compensable rating of 10 percent requires 
evidence of exposure to at least 5 percent, but less than 20 
percent, of the entire body or at least 5 percent, but less 
than 20 percent, of exposed areas affected; or the need for 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of less 
than six weeks during the past 12-month period.  Id.

A 30 percent rating is warranted when 20 to 40 percent of the 
entire body or the exposed areas are affected, or systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of six weeks or more, 
but not constantly, during the past 12-month period.  The 
maximum 60 percent rating is warranted when dermatitis or 
eczema affects more than 40 percent of the entire body or the 
exposed areas, or systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for constantly or 
near constantly during the past 12-month period.  Id.

During the pendency of this appeal, the regulations 
pertaining to the evaluation of the skin were amended, 
effective October 23, 2008.  See 73 Fed. Reg. 54,708 (2008) 
(presently codified at 38 C.F.R. § 4.118, Diagnostic Codes 
7800-7805 (October 23, 2008)).  However, these changes apply 
to claims filed on or after October 23, 2008, and are 
therefore not applicable in this case.

In this case, the medical evidence of record shows that the 
Veteran reported to the May 2001 VA dermatological 
examination and stated that over the past three to five 
years, he has had episodes of folliculitis on the scalp.  
Upon physical examination, the dermatologist found a 1 
centimeter cyst on the anterior aspect of his mid-scalp.  The 
dermatologist also found "small, scattered, barely visible 
dark striae less than 3 millimeters in diameter of the 
residuals of inflamed or infected follicles."

After reviewing the evidence of record, the Board finds that 
the Veteran is not entitled to a compensable evaluation for 
his service-connected folliculitis and a subcutaneous cyst on 
the scalp disorder at any point in the appeal period, either 
under the old or the new regulations.  In this regard, the 
record does not indicate that the Veteran suffers from 
exudation or itching constant, extensive legions, or marked 
disfigurement, which would warrant an increase to 30 percent 
under the regulations in effect prior to August 30, 2002.  

Similarly, according the regulations in effect since August 
30, 2002, the medical evidence of record does not show that 
evidence of exposure to at least 5 percent, but less than 20 
percent, of the entire body or at least 5 percent, but less 
than 20 percent, of exposed areas affected; or the need for 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of less 
than six weeks during the past 12-month period.  In fact, the 
May 2001 VA examination report reflects that the Veteran's 
folliculitis and subcutaneous cysts actually improved once 
the Veteran changed shampoos.

And since the Veteran's folliculitis and a subcutaneous cyst 
on the scalp disorder has never been more than a non-
compensable rating at any time since September 1, 2000, the 
effective date of service connection for this condition, the 
Board cannot "stage" this rating.  Fenderson, 12 Vet. App. 
at 125-26.  

As the preponderance of the evidence is against his claim for 
a compensable initial disability rating, the "benefit-of-the-
doubt" rule is inapplicable, and the Board must deny the 
claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1991).


F.  Entitlement to an Initial Compensable Rating for Allergic 
Rhinitis.

The Veteran's allergic rhinitis is currently rated as non-
compensable (i.e., 0 percent), effective from September 1, 
2000, under Diagnostic Code 6522.  38 C.F.R. § 4.97.  The 
Veteran claims that his condition is worse than the non-
compensable initial rating assigned in the May 2002 rating 
decision.  
For allergic or vasomotor rhinitis, without polyps, but with 
greater than 50 percent obstruction of nasal passage on both 
sides or complete obstruction on one side, a 10 percent 
rating is warranted.  With polyps, a 30 percent rating is 
warranted.  38 C.F.R. § 4.97, Code 6522.

After reviewing the evidence of record, the Board finds that 
the Veteran is not entitled to a compensable evaluation for 
his service-connected allergic rhinitis at any point in the 
appeal period.  Specifically, the Veteran's rhinitis is 
currently manifested by sneezing and itchy eyes.  In the May 
2001 VA compensation examination, the examiner determined 
that the Cottle maneuver is negative and, due to a deviated 
septum, there is a 60 percent obstruction of the right nasal 
passage and a 40 percent obstruction of the left nasal 
passage.  The examiner also specifically stated that there 
were no polyps or pus, which would be required for a rating 
in excess of the current non-compensable rating since both of 
the Veteran's nasal passages were not 50 percent blocked or 
one nasal passage was completely blocked.  

And since the Veteran's allergic rhinitis disorder has never 
been more than a non-compensable rating at any time since 
September 1, 2000, the effective date of service connection 
for this condition, the Board cannot "stage" this rating.  
Fenderson, 12 Vet. App. at 125-26.  

As the preponderance of the evidence is against his claim for 
a compensable initial disability rating, the "benefit-of-the-
doubt" rule is inapplicable, and the Board must deny the 
claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1991).


G.  Entitlement to an Initial Compensable Rating for 
Sinusitis.

The Veteran's sinusitis is currently rated as non-compensable 
(i.e., 0 percent), effective from September 1, 2000, under 
Diagnostic Code 6514.  38 C.F.R. § 4.97.  The Veteran claims 
that his condition is worse than the non-compensable initial 
rating assigned in the May 2002 rating decision.  

Ratings for several forms of chronic sinusitis are provided 
in the General Rating Formula for Sinusitis.  38 C.F.R. § 
4.97, Diagnostic Codes 6510 through 6514.  Diagnostic Code 
6514 allows for a non-compensable rating when sinusitis is 
detected by X-ray only.  A 10 percent rating is warranted 
when there are one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non- incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
disability rating is warranted when there are three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent disability rating, the 
maximum schedular rating, is warranted following radical 
surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  See 38 C.F.R. § 4.97, Diagnostic Code 
6514 (2009).  The note to that provision defines an 
"incapacitating episode" of sinusitis as one that requires 
bed rest and treatment by physician.  Id.

The May 2001 VA compensation examination indicated that the 
Veteran reported nasal obstruction, sneezing, rhinorrhea and 
itchy eyes.  Upon physical examination, the VA examiner noted 
that no polyps were present.  The Veteran's mucosa was 
edematous, with a small amount of nasal crusting.  
Additionally, there was no sinus tenderness to palpation.  
However, X-rays showed "mucoperiosteal thickening lateral 
wall right maxillary antrum and faint haziness low in both 
maxillary antra."  The examiner stated that the findings may 
represent chronic sinusitis.

Unfortunately, since there is no evidence of incapacitating 
episodes, treatment with antibiotics, or recurrent headaches, 
purulent discharge, or crusting, the criteria for an 
increased evaluation have not been met.

And since the Veteran's sinusitis has never been more than a 
non-compensable rating at any time since September 1, 2000, 
the effective date of service connection for this condition, 
the Board cannot "stage" this rating.  Fenderson, 12 
Vet. App. at 125-26.  
As the preponderance of the evidence is against his claim for 
a compensable initial disability rating, the "benefit-of-the-
doubt" rule is inapplicable, and the Board must deny the 
claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1991).


Extra-Schedular Considerations

There is no evidence of exceptional or unusual circumstances 
to warrant referring these claims for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1) (2009).  See also 
Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds no 
evidence that the Veteran's disabilities have markedly 
interfered with his ability to work, meaning above and beyond 
that contemplated by his current schedular ratings.  See 
38 C.F.R. § 4.1, indicating that, generally, the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  

Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations, 
to suggest he is not adequately compensated for these 
disabilities by the regular rating schedule.  His evaluation 
and treatment has been primarily on an outpatient basis, not 
as an inpatient.  See Bagwell v. Brown, 9 Vet. App. 237, 238-
9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 
(August 16, 1996).


III.  Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the Veteran 
suffers from a disability resulting from an injury suffered 
or a disease contracted in the line of duty, or for 
aggravation during service of a pre-existing condition beyond 
its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 
C.F.R. §§ 3.303, 3.306.  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).
To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
some cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  

Organic diseases of the nervous system - such as 
sensorineural hearing loss - will be presumed to have been 
incurred in service if manifested to a compensable degree of 
at least 10-percent disabling within one year after service.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.  
38 U.S.C.A.  §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In addition, certain chronic diseases such as hypertension 
may be presumed to have been incurred in or aggravated by 
service if manifest to a compensable degree within one year 
of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  A compensable (10 
percent) disability rating for hypertension is warranted for 
diastolic pressure of predominantly 100 or more or systolic 
pressure of predominantly 160 or more; or if a claimant has a 
history of diastolic pressure of predominantly 100 or more 
and requires continuous medication for control.  38 C.F.R. § 
4.104, Diagnostic Code 7101 (2009).

A disorder may also be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or was seen in service with continuity of 
symptomatology demonstrated after service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  In order to establish a showing of chronic 
disease in service, or within a presumptive period per § 
3.307, a combination of manifestations sufficient to identify 
the disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic," is 
required.  38 C.F.R. § 3.303(b).  Subsequent manifestations 
of the same chronic disease at any later date, however 
remote, are service connected, unless clearly attributable to 
intercurrent causes.  Id. 

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to 
whether medical evidence is needed to demonstrate that a 
Veteran presently has the same condition he or she had in 
service or during a presumption period, or whether lay 
evidence will suffice, depends on the nature of the Veteran's 
present condition (e.g., whether the Veteran's present 
condition is of a type that requires medical expertise to 
identify it as the same condition as that in service or 
during a presumption period, or whether it can be so 
identified by lay observation).  Savage, 10 Vet. App. 488, 
494-97 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event.  Conversely, the 
claim will be denied if the preponderance of the evidence is 
against the Veteran's claim.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  However, issues concerning reasonable doubt are 
resolved in the Veteran's favor.  38 CFR § 3.102.  


A.  Analysis-Entitlement to Service Connection for Bilateral 
Hearing Loss, Congestive Heart Failure and Hypertension, 
Diabetes Mellitus, Bilateral Carpal Tunnel Syndrome, Left 
Ankle Achilles Tendonitis, Prostate Cancer and Post Ganglion 
Cyst of the Right Wrist 

The Veteran contends that bilateral hearing loss, congestive 
heart failure and hypertension, diabetes mellitus, bilateral 
carpal tunnel syndrome, left ankle Achilles tendonitis, 
prostate cancer and post ganglion cyst of the right wrist are 
due to his active military service during peacetime and the 
Persian Gulf War.

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
proof of the existence of the currently claimed disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection 
presupposes a current diagnosis of the condition claimed, to 
at least confirm the Veteran has it; without this minimum 
level of proof, there is no valid claim).  

Unfortunately, most fatal to these claims is that there 
simply is no medical evidence confirming the Veteran has any 
of the current disabilities noted above.  As mentioned, proof 
of current disability is perhaps the most fundamental 
requirement for establishing entitlement to service 
connection.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 
104 F.3d 1328, 1332 (1997) (holding that compensation only 
may be awarded to an applicant who has disability on the date 
of his application, not for past disability).  See, too, 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) and 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating 
that, in the absence of proof of a current disability, there 
can be no valid claim since service connection presupposes a 
current diagnosis of the condition claimed).  And since there 
are no clinical diagnoses for these claimed disabilities, 
there is obviously no possible means of attributing non-
existent conditions to his military service.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  

First, concerning a claim for hearing loss, the threshold for 
normal hearing is from zero to 20 decibels, and higher 
threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  According to 
VA standards, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For service connection, it is not required that a hearing 
loss disability by the standards of 38 C.F.R. § 3.385 be 
demonstrated during service, although a hearing loss 
disability by the standards of 38 C.F.R. § 3.385 must be 
currently present.  Service connection is possible if such 
current hearing loss disability can be adequately linked to 
military service.  Ledford v. Derwinski, 3 Vet. App. 87, 
89 (1992).

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting regulatory requirements for 
hearing loss disability for VA purposes (i.e., 38 C.F.R. 
§ 3.385), and a medically sound basis upon which to attribute 
the post-service hearing loss.

The April 2001 Audio VA compensation examination found that 
the Veteran's pure tone threshold averages were 8 decibels 
for the right ear and 14 decibels for the left.  
Additionally, the speech recognition scores were 96 percent 
and 100 percent for the right and left ears, respectively.  
The examiner opined that while there was slight hearing loss 
at 8000 hertz in both of the Veteran's ears, there was 
nothing from the "examination suggesting the need for 
further medial workup of this condition."

Secondly, the Veteran's claims for congestive heart failure 
and hypertension were also not supported by the VA examiner's 
finding in May 2001.  Specifically, the examiner found no 
"evidence of congestive heart failure in the record," and 
the cardiovascular exam was normal.  Furthermore, the 
examiner stated that the Veteran claimed to have been given 
medication in service for high blood pressure.  The Veteran 
self reported a prescription for Pravastate in April 1999 for 
his cholesterol, but also stated that he did not take it.  As 
of this April 2001 VA compensation examination, the Veteran 
had normal blood pressure readings.  Thus, the medical 
evidence does not support a finding of either hypertension or 
congestive heart failure.

Similarly, the claims for diabetes mellitus and prostate 
cancer were not supported by the examiner's findings.  The 
examiner noted the family history of diabetes mellitus in two 
maternal aunts, maternal grandmother, and maternal first 
cousin, but the physical findings indicated that the sugars 
found in the Veteran's blood were within normal range.  Also, 
while there is a family history of prostate cancer as three 
uncles were diagnosed with the disease, the examiner 
concluded that his "prostate is smooth, symmetrical, soft, 
without nodules or tenderness, and normal size."  Thus, the 
medical evidence does not support a finding of either 
diabetes mellitus or prostate cancer.  

The Veteran's claim for bilateral carpal tunnel syndrome was 
also unsupported by the medical evidence.  The May 2001 VA 
compensation examination reported that the Veteran stated his 
hands "went numb about two years ago, and he said that he 
has trouble now trying to do push-ups or typing."  Further, 
he stated he was asymptomatic, except during the instances 
noted above.  However, upon physical examination, the 
examiner concluded that there was no "decreased range of 
motion against resistance or repetitive motion and there is 
no incoordination of motion."  In fact, the Veteran's wrist 
dorsiflexion is from 0 to 70, wrist palmar flexion is from 0 
to 80, wrist radial deviation is from 0 to 20 and wrist 
deviation is from 0 to 45.  Thus, the medical evidence does 
not support a finding of bilateral carpal tunnel syndrome 
beyond what the Veteran himself reported. 

Concerning the claim for a post ganglion cyst of the right 
wrist, the Veteran claims that he had one diagnosed by a 
local physician, and "was told that if he had a friend his 
it with a book, it would go away."  The Veteran claims that 
he followed that advice and the cyst went away.  He currently 
has no problems, but reported that he noticed a "palpable 
mass coming up and some minimal pain."  The examiner stated 
that the Veteran was currently asymptomatic.  Regardless of 
the fact that the Veteran was treated for the post ganglion 
cyst of the right wrist during service, there is was no 
diagnosis given.  Thus, the medical evidence of record does 
not support a finding of a current diagnosis for a post 
ganglion cyst of the right wrist.  

The medical evidence of record for the left ankle Achilles 
tendonitis similarly does not support a finding of a current 
disability.  The May 2001 examiner found that the Veteran can 
go from 0 degrees to neutral (90 degrees), dorsiflexion is 0 
to 30 and plantar flexion is 0 to 45, all without difficulty.  
The examiner stated that there was "no decreased range of 
motion against resistance or repetitive motion and there is 
no incoordination of motion."  Further, there is "no 
evidence of varus or valgus angluation [] the tibia or the 
fibula."  The examiner also stated that the x-ray of the 
left ankle was normal.  Thus, the medical evidence of record 
does not support a fining of a current diagnosis for left 
ankle Achilles tendonitis.  

The Board's review of the claims file also shows that an 
April 1999 STR mentions the left ankle with a "distal tibial 
diaphysis postermedial aspect shows an ovoid osseous density 
but with no demonstrated central radiolucency...Otherwise, no 
abnormality recognized."  However, the treating physician 
did not diagnose the Veteran with any disability.  

Apart from the one instance concerning the Veteran's left 
ankle, the STRs are silent regarding any complaints, 
treatment, or diagnoses of any of the claimed disabilities.  

Since there are no contrary medical examinations of record, 
the Board finds these opinions provide highly probative 
evidence against the Veteran's assertions that he has the 
claimed disabilities, much less that they are the result of 
his military service.  See Watson v. Brown, 4 Vet. App. 309, 
314 (1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

While the Veteran may well sincerely believe that he has the 
above mentioned disabilities and they are related to his 
military service, as a layman without any medical training 
and/or expertise, he simply is not qualified to make this 
necessary diagnoses or render a probative opinion on 
causation - including, in particular, in terms of whether 
these conditions are attributable to his military experience.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492 494-95 (1991) (laypersons 
generally are not competent to render medical diagnoses or 
opinions on causation).  See also 38 C.F.R. § 3.159(a)(2).  
The Veteran is only competent to comment on symptoms he may 
have personally experienced during service and the following 
years, not the cause of them and, in particular, whether they 
are attributable to an incident or incidents of his military 
service.  And bilateral hearing loss, congestive heart 
failure and hypertension, diabetes mellitus, bilateral carpal 
tunnel syndrome, left ankle Achilles tendonitis, prostate 
cancer and post ganglion cyst of the right wrist are not the 
types of conditions that are readily capable of lay diagnoses 
- like, for example, varicose veins, a broken leg, a 
separated shoulder, or things of that sort.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

In sum, there is no competent medical evidence of record 
reflecting a current diagnosis pertaining to any of the above 
mentioned claims in accordance with VA regulation.  Absent 
medical evidence of current disability, service connection 
cannot be granted.  See, e.g., Degmetich v. Brown, 8 Vet. 
App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA 
compensation only may be awarded to an applicant 
who has disability existing on the date of application, not 
for past disability).  Simply stated, the VA compensation 
examiners' conclusions and opinions and the Veteran's STRs 
outweigh his unsubstantiated lay assertions regarding having 
any or all of the claimed conditions as a result of his 
military service.  Therefore, the Board finds that the 
preponderance of the evidence is against his claims, so there 
is no reasonable doubt to resolve in his favor, and his 
claims for service connection for the above listed 
disabilities must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


B.  Analysis-Entitlement to Service Connection for a 
Deviated Nasal Septum

The Veteran contends that his deviated septum is due to his 
active military service during peacetime and the Persian Gulf 
War.

There is no disputing that the Veteran meets the first and 
perhaps most fundamental requirement for any service-
connection claim, which is proof of the existence of a 
current diagnosis for a deviated septum.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  In the absence of proof of 
a current disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating 
service connection presupposes a current diagnosis of the 
condition claimed).  In the May 2001 VA compensation 
examination, the Veteran complained of nasal obstruction, 
sneezing, rhinorrhea and itchy eyes.  He also reported 
several nasal traumas during athletics and during fights as a 
child.  Regardless, upon physical examination, the examiner 
found a 60 percent obstruction of the right nasal passage and 
40 percent obstruction of the left nasal passage.  No polyps 
were noted and there was no inferior turbinate hypertrophy.  
There was a small amount of nasal crusting.  The examiner 
diagnosed nasal obstruction due to deviated nasal septum and 
allergic rhinitis.  These findings are sufficient to prove 
the existence of a current diagnosis of bilateral 
hearing loss.  See Boyer, 210 F. 3d. at 1353.

Even acknowledging there is proof of the Veteran's claimed 
disability of a deviated septum, there still is no competent 
medical evidence of a nexus or relationship between his 
military service and the deviated septum.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  In this regard, the medical evidence of record 
contains no indication or opinion concerning the etiology of 
his deviated septum.  Boyer, 210 F.3d at 1353; Maggitt, 202 
F.3d at 1375.  Absent this medical nexus evidence, service 
connection is not warranted.

Furthermore, there is no history of any complaint, treatment 
or diagnosis of the Veteran's deviated septum in his STRs.  
Overall, the evidence of record does not support his claim.

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for a deviated septum.  
So there is no reasonable doubt to resolve in the Veteran's 
favor, and this claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  


ORDER

Entitlement to an initial rating higher than 10 percent for a 
right knee strain with chondromalacia of the patella is 
denied.

Entitlement to an initial rating higher than 10 percent for a 
left knee strain with chondromalacia of the patella is 
denied.

Entitlement to an initial rating higher than 10 percent for 
degenerative changes of the lumbar spine is denied.

Entitlement to an initial compensable rating for migraine 
headaches is denied.

Entitlement to an initial compensable rating for folliculitis 
and a subcutaneous cyst on the scalp is denied.

Entitlement to an initial compensable rating for allergic 
rhinitis is denied.

Entitlement to an initial compensable rating for sinusitis is 
denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for congestive heart 
failure and hypertension is denied.

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for bilateral carpal tunnel 
syndrome is denied.

Entitlement to service connection for left ankle Achilles 
tendonitis is denied. 

Entitlement to service connection for prostate cancer is 
denied.

Entitlement to service connection for status post ganglion 
cyst of the right wrist is denied.

Entitlement to service connection for a deviated nasal septum 
is denied.



____________________________________________
LISA M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


